Exhibit 10.3
 
AMENDMENT NUMBER ONE TO THE
COMMERCIAL METALS COMPANY
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN
(Second Amendment and Restatement by Board of Directors Effective as of
January 1, 2007)
 
This AMENDMENT NUMBER ONE TO THE COMMERCIAL METALS COMPANY 1999 NON-EMPLOYEE
DIRECTOR STOCK PLAN (this “Amendment”), effective as of January 28, 2010, is
made and entered into by Commercial Metals Company, a Delaware corporation (the
“Company”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Commercial Metals Company 1999 Non-Employee Director Stock Plan, Second
Amendment and Restatement, effective as of January 1, 2007 (the “Plan”).
 
RECITALS
 
WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; and
 
WHEREAS, subject to stockholder approval, the Board desires to amend the Plan to
(i) remove limitations placed on the Option Period following a Termination of
Service as a Director due to death, Total and Permanent Disability, or
Retirement, and (ii) extend the term of the Plan from January 31, 2010 to
January 31, 2015; and
 
WHEREAS, the Board plans to submit the proposal to amend the Plan to the
Company’s stockholders at the 2010 Annual Meeting of Stockholders.
 
NOW, THEREFORE, in accordance with Article 9 of the Plan, subject to stockholder
approval, the Company hereby amends the Plan as follows:
 
1. Article 7 of the Plan is hereby amended by deleting said article in its
entirety and substituting in lieu thereof the following new Article 7:
 
ARTICLE 7

 
OPTION PERIOD; FORFEITURE
 
No Stock Option granted under the Plan may be exercised at any time after the
end of its Option Period.
 
The Option Period for each Stock Option will terminate on the first of the
following to occur:
 
(a) 5 p.m. on the seventh anniversary of the Date of Grant; or
 
(b) 5 p.m. on the date that is thirty (30) days after any Termination of Service
as a Director, other than for a Termination of Service due to death, Total and
Permanent Disability, or Retirement; provided that any installment not vested
and exercisable on the date of such Termination of Service as a Director shall
terminate and be forfeited on such date.
 
2. Article 10 of the Plan is hereby amended by deleting said article in its
entirety and substituting in lieu thereof the following new Article 10:


1



--------------------------------------------------------------------------------



 



ARTICLE 10

 
STOCKHOLDER APPROVAL; TERM
 
Anything in the Plan to the contrary notwithstanding, the effectiveness of the
Plan and of the grant of all Awards hereunder is in all respects subject to the
approval of the Plan by the affirmative vote of the holders of a majority of the
shares of the Common Stock present in person or by proxy and entitled to vote at
a meeting of stockholders at which the Plan is presented for approval. Awards
may be granted under the Plan prior to the time of stockholder approval. Any
such Awards granted prior to such stockholder approval shall be subject to such
stockholder approval. Unless sooner terminated by action of the Board, the Plan
will terminate on January 31, 2015, but Awards granted before such date will
continue to be effective in accordance with their terms and conditions.
 
3. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.
 
[Signature page to follow]


2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.
 
COMMERCIAL METALS COMPANY
 

  By: 
 /s/ Murray R. McClean 


Name: Murray R. McClean

  Title: President, Chief Executive Officer,
          and Chairman of the Board of Directors

3